Citation Nr: 0811044	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  07-04 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1980 to 
July 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  A hearing was held before the undersigned in March 
2008; a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is service-connected low back strain, currently 
evaluated as 10 percent disabling.  In a January 2007 
statement of the case, the RO relied on a November 2006 VA 
examination in continuing the 10 percent rating.  The veteran 
asserted in a March 2008 hearing before the Board that his 
low back strain has increased in severity since his last VA 
examination.  Therefore, a new VA examination is warranted.  
See VAOPGCPREC 11-95 (1995) (a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination).

The Board notes a recent decision of the Court of Appeals for 
Veterans Claims (Court) established specific requirements for 
VCAA notices sent with regard to increased rating claims.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Also 
during the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that VCAA notice must include 
notice regarding the disability rating and the effective 
date.  The Board notes that no such notice was provided to 
the veteran. Thus, on remand, notice conforming to Vazquez-
Flores and Dingess should be sent to the veteran.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the claims file 
and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the AOJ should 
ensure that the notification requirements 
and development procedures contained in 
the Court's decisions in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), are fully met.

2.  Obtain the veteran's medical records 
from the VA Medical Center for treatment 
since November 2006.

3.  Schedule the veteran for a VA spine 
examination to ascertain the severity of 
his service-connected low back strain.  
The claims  file, including a copy of this 
REMAND, must be made available to the 
examiner, and the examination report 
should reflect that a  review of the 
claims folder was completed.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner must 
offer specific findings as to the range of 
motion of the thoracolumbar spine, as well 
as whether there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the veteran's service- 
connected spine disability.  If any of the 
above is observed, the examiner should 
specifically comment on whether the 
veteran's range of motion is affected, and 
if possible, provide the additional loss 
of  motion in degrees.  If there is 
clinical evidence of pain on any motion, 
the examiner should indicate the point at 
which pain begins.  The examiner should 
also specifically state whether there is 
any abnormality of the spine, including 
ankylosis of a spinal segment or the 
entire spine.   

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  







	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



